Citation Nr: 1228213	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-06 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974, August 1978 to November 1986, and November 1987 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran currently resides within the jurisdiction of the Albuquerque, New Mexico, VARO.  

In October 2010 and March 2012, the Board remanded the case for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97,105 (2008); Stegall v. West, 11 Vet. App. 268) (1998).  


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to TDIU.  

2. The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The issue of entitlement to TDIU must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran maintains that he is unable to work due to his service-connected disabilities.  

The Veteran is service-connected for pulmonary impairment due to oil smoke, rated as 30 percent disabling; left knee replacement, rated as 30 percent disabling; right knee replacement, rated as 30 percent disabling; peripheral neuropathy, left lower extremity, associated with left knee replacement, rated as 20 percent disabling; status post resection of giant cell tumor of tendon sheath, left ankle with degenerative changes, rated as 10 percent disabling; tinea corpus, rated as 10 percent disabling; onychomycosis, right hand, thumb of the left hand, and 2nd, 3rd, 4th toes of the right foot, rated as 10 percent disabling; carpal tunnel syndrome, right wrist, rated as 10 percent disabling; sclerosis, right shoulder, rated as noncompensable; and ulceration of the duodenal bulb, rated as noncompensable.  The combined rating is 90 percent.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

A TDIU may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19 (2011).  

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the present matter was previously before the Board in October 2010, it was remanded, in part, for an examination in order to assess the impact of the appellant's service-connected disabilities on his employability.  He was provided with notice as to 38 C.F.R. § 3.655 regarding failure to report for VA examinations.  

Moreover, as a part of the remand, the RO was to consider an August 2007 Memorandum in which a Vocational Rehabilitation Counselor opined that the Veteran was unemployable.  She recognized that the VARO had denied the Veteran's claim for a TDIU on the basis that his orthopedic service-connected disabilities did not impact his ability to work in a sedentary position.  She opined, however, that this determination was not accurate.  She had worked with the Veteran for over a year, and he was unable to sit or stand for any length of time, ruling out any sedentary position.  She further noted that there was no reason to believe that he could ever be returned to substantial competitive employment.  The RO was also to consider a March 2009 private evaluation report in which a physician noted that the Veteran's severe psychiatric issues were a significant factor in his unemployability.  The doctor opined that the appellant's psychiatric issue affected his physical health.  (The Board notes that the Veteran is not service connected for any psychiatric conditions.)  

Subsequently, the Veteran was scheduled for a VA examination in November 2010.  He had previously not appeared for another scheduled exam in 2008.  In statements from November and December 2010 by the Veteran, he indicated that he would not appear for any VA examinations.  He wanted his claim decided based on the evidence currently of record, which, he alleged, supported his claim.  

In March 2012, the Board remanded the claim again noting that while the Veteran refused to appear for an exam, the RO had not reviewed and considered the August 2007 memorandum or the March 2009 private medical evaluation.  Moreover, the RO was to consider whether the case should be referred to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating was warranted.  

In an April 2012 supplemental statement of the case (SSOC), the denial of a claim for a TDIU was continued.  The RO noted that without a current VA examination, it could not be determined if the Veteran was unemployable due to his service-connected disabilities or due to his nonservice-connected mental disability.  Moreover, as he did not meet the requirements of 38 C.F.R. § 3.321(b)(1) (2011) (he has no disability ratable at 40% or more), an extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) was not for application.  The Board agrees.  

In further explanation, the Board notes that a claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

Here, the Board in October 2010 found that a VA examination was necessary in order to assess the impact of the appellant's service-connected disabilities on his employability.  The claims file further shows that the Veteran was sent notice of the VA examination but has chosen not to appear for any further examinations.  He did not assert any good cause for his failure to report.  The 2007 memorandum and the 2009 private report do not provide convincing evidence that the Veteran is unemployable solely due to his service-connected disabilities, nor do additional treatment records available for review.  It is clear that there is a significant nonservice-connected psychiatric component to his unemployability.  Without current evaluation, a determination as to a claim for a TDIU cannot be made.  

In short, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for entitlement to TDIU.  He failed to appear at the examination, and he has not presented good cause for the failure to appear. Accordingly, the claim must be denied.  See 38 C.F.R. § 3.655 (2011).  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


